Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 1 of 32 Page ID #:524



1    WORTHE HANSON & WORTHE
2    TODD C. WORTHE – State Bar No. 177452
     MACKENZIE C. FOELLMER – State Bar No. 255721
3
     1851 East First Street, Suite 860
4    Santa Ana, California 82705
     Telephone (714) 285-9600
5
     Facsimile (714) 285-9700
6    TWorthe@Whwlawcorp.com
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9

10   JOHN DOE 1; AN INDIVIDUAL; and                 CASE NO. 2:20-cv-05554-
11
     JOHN DOE 2, AN INDIVIDUAL,                     RSWL(AGRx)
                                                    BEFORE THE HONORABLE
12               Plaintiffs,                        Ronald S.W. Lew
13
                 vs.                                ANSWER TO FOURTH
14
                                                    AMENDED COMPLAINT AND
15
     UNITED AIRLINES, INC., AN ILLINOIS             DEMAND FOR TRIAL BY
     CORPORATION; ROE 1, AN                         JURY
16   INDIVIDUAL; ROE 2, AN INDIVIDUAL;
17   ROE 3, AN INDIVIDUAL; AND ROES 4
     THROUGH 50, INCLUSIVE.                         Complaint Filed: May 18, 2020
18
                 Defendant
19

20
           COMES NOW, Defendant, UNITED AIRLINES, INC. (“UNITED”), in
21
     answering the Fourth Amended Complaint of Plaintiffs, JOHN DOE 1; and JOHN
22

23   DOE 2, for itself alone and for no other Defendant, admits, denies and alleges as
24
     follows:
25

26   ///
27
     ///
28
                                              1
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 2 of 32 Page ID #:525



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 1:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 1, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 2:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 2, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 3:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 3, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 4:
19
           Admit.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 5:

22         Defendant alleges that it is without knowledge or information sufficient to
23
     form a belief as to the truth of the allegations contained in Paragraph 5, and based
24

25   thereon, denies the allegations contained therein.
26
     ///
27

28
     ///
                                               2
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 3 of 32 Page ID #:526



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 6:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 6, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 7:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 7, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 8:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 8, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 9:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 9, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 10:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 10, and based
27

28
     thereon, denies the allegations contained therein.
                                               3
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 4 of 32 Page ID #:527



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 11:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 11, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 12:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 12, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 13:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 13, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 14:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 14, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 15:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 15, and based
27

28
     thereon, denies the allegations contained therein.
                                               4
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 5 of 32 Page ID #:528



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 16:
2
           Deny.
3

4    ANSWERING THE ALLEGATIONS OF PARAGRAPH 17:
5
           Deny.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 18:

8          Deny.
9
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 19:
10

11         Deny.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 20:
13

14
           Deny.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 21:
16
           Defendant alleges that it is without knowledge or information sufficient to
17

18   form a belief as to the truth of the allegations contained in Paragraph 21, and based
19
     thereon, denies the allegations contained therein.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 22:

22         Defendant alleges that it is without knowledge or information sufficient to
23
     form a belief as to the truth of the allegations contained in Paragraph 22, and based
24

25   thereon, denies the allegations contained therein.
26
     ///
27

28
     ///
                                               5
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 6 of 32 Page ID #:529



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 23:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 23, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 24:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 24, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 25:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 25, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 26:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 26, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 27:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 27, and based
27

28
     thereon, denies the allegations contained therein.
                                               6
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 7 of 32 Page ID #:530



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 28:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 28, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 29:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 29, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 30:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 30, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 31:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 31, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 32:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 32, and based
27

28
     thereon, denies the allegations contained therein.
                                               7
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 8 of 32 Page ID #:531



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 33:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 33, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 34:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 34, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 35:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 35, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 36:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 36, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 37:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 37, and based
27

28
     thereon, denies the allegations contained therein.
                                               8
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 9 of 32 Page ID #:532



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 38:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 38, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 39:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 39, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 40:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 40, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 41:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 41, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 42:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 42, and based
27

28
     thereon, denies the allegations contained therein.
                                               9
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 10 of 32 Page ID #:533



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 43:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 43, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 44:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 44, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 45:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 45, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 46:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 46, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 47:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 47, and based
27

28
     thereon, denies the allegations contained therein.
                                              10
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 11 of 32 Page ID #:534



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 48:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 48, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 49:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 49, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 50:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 50, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 51:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 51, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 52:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 52, and based
27

28
     thereon, denies the allegations contained therein.
                                              11
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 12 of 32 Page ID #:535



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 53:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 53, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 54:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 54, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 55:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 55, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 56:
19
           Deny.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 57:

22         Deny.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 58:
24

25         Deny.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 59:
27

28
           Deny.
                                              12
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 13 of 32 Page ID #:536



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 60:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 60, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 61:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 61, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 62:
13

14
           Deny.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 63:
16
           Defendant alleges that it is without knowledge or information sufficient to
17

18   form a belief as to the truth of the allegations contained in Paragraph 63, and based
19
     thereon, denies the allegations contained therein.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 64:

22         Defendant alleges that it is without knowledge or information sufficient to
23
     form a belief as to the truth of the allegations contained in Paragraph 64, and based
24

25   thereon, denies the allegations contained therein.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 65:
27

28
           Deny.
                                              13
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 14 of 32 Page ID #:537



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 66:
2
           Deny.
3

4    ANSWERING THE ALLEGATIONS OF PARAGRAPH 67:
5
           Deny.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 68:

8          Deny.
9
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 69:
10

11         Deny.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 70:
13

14
           Deny.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 71:
16
           Defendant alleges that it is without knowledge or information sufficient to
17

18   form a belief as to the truth of the allegations contained in Paragraph 71, and based
19
     thereon, denies the allegations contained therein.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 72:

22         Defendant alleges that it is without knowledge or information sufficient to
23
     form a belief as to the truth of the allegations contained in Paragraph 72, and based
24

25   thereon, denies the allegations contained therein.
26
     ///
27

28
     ///
                                              14
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 15 of 32 Page ID #:538



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 73:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 73, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 74:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 74, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 75:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 75, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 76:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 76, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 77:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 77, and based
27

28
     thereon, denies the allegations contained therein.
                                              15
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 16 of 32 Page ID #:539



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 78:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 78, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 79:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 79, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 80:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 80, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 81:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 81, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 82:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 82, and based
27

28
     thereon, denies the allegations contained therein.
                                              16
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 17 of 32 Page ID #:540



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 83:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 83, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 84:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 84, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 85:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 85, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 86:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 86, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 87:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 87, and based
27

28
     thereon, denies the allegations contained therein.
                                              17
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 18 of 32 Page ID #:541



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 88:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 88, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 89:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 89, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 90:
13

14
           Defendant alleges that it is without knowledge or information sufficient to

15   form a belief as to the truth of the allegations contained in Paragraph 90, and based
16
     thereon, denies the allegations contained therein.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 91:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 91, and based

22   thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 92:
24

25         Defendant alleges that it is without knowledge or information sufficient to
26
     form a belief as to the truth of the allegations contained in Paragraph 92, and based
27

28
     thereon, denies the allegations contained therein.
                                              18
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 19 of 32 Page ID #:542



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 93:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 93, and based
5
     thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 94:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 94, and based
10

11   thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 95:
13

14
           Deny.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 96:
16
           Deny.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 97:
19
           Deny.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 98:

22         Deny.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 99:
24

25         Deny.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 100:
27

28
           Deny.
                                              19
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 20 of 32 Page ID #:543



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 101:
2
           Deny.
3

4    ANSWERING THE ALLEGATIONS OF PARAGRAPH 102:
5
           Deny.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 103:

8          Deny.
9
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 104:
10

11         Defendant alleges that it is without knowledge or information sufficient to
12
     form a belief as to the truth of the allegations contained in Paragraph 104, and
13

14
     based thereon, denies the allegations contained therein.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 105:
16
           Defendant alleges that it is without knowledge or information sufficient to
17

18   form a belief as to the truth of the allegations contained in Paragraph 105, and
19
     based thereon, denies the allegations contained therein.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 106:

22         Deny.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 107:
24

25         Deny.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 108:
27

28
           Deny.
                                              20
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 21 of 32 Page ID #:544



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 109:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 109, and
5
     based thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 110:

8          Deny.
9
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 111:
10

11         Defendant alleges that it is without knowledge or information sufficient to
12
     form a belief as to the truth of the allegations contained in Paragraph 111, and
13

14
     based thereon, denies the allegations contained therein.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 112:
16
           Deny.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 113:
19
           Defendant alleges that it is without knowledge or information sufficient to
20

21
     form a belief as to the truth of the allegations contained in Paragraph 113, and

22   based thereon, denies the allegations contained therein.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 114:
24

25         Deny.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 115:
27

28
           Deny.
                                              21
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 22 of 32 Page ID #:545



1    ANSWERING THE ALLEGATIONS OF PARAGRAPH 116:
2
           Defendant alleges that it is without knowledge or information sufficient to
3

4    form a belief as to the truth of the allegations contained in Paragraph 116, and
5
     based thereon, denies the allegations contained therein.
6

7
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 117:

8          Defendant alleges that it is without knowledge or information sufficient to
9
     form a belief as to the truth of the allegations contained in Paragraph 117, and
10

11   based thereon, denies the allegations contained therein.
12
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 118:
13

14
           Deny.

15   ANSWERING THE ALLEGATIONS OF PARAGRAPH 119:
16
           Deny.
17

18   ANSWERING THE ALLEGATIONS OF PARAGRAPH 120:
19
           Deny.
20

21
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 121:

22         Deny.
23
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 122:
24

25         Deny.
26
     ANSWERING THE ALLEGATIONS OF PARAGRAPH 123:
27

28
           Deny.
                                              22
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 23 of 32 Page ID #:546



1                                    GENERAL DENIAL
2
           1.     Under the provisions of Section 431.30 of the California Code of Civil
3

4    Procedure, this answering defendant denies each and every allegation and all of
5
     the allegations of said unverified fourth amended complaint of Plaintiff and the
6

7
     whole thereof, and further expressly denies that as a direct or proximate result of

8    any act or omission on the part of this answering defendant, that plaintiff has
9
     sustained injury or damage in the amount alleged or in any amount at all.
10

11     AS A FIRST, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
12
                     THIS ANSWERING DEFENDANT ALLEGES:
13

14
           2.     That the Fourth Amended Complaint on file herein, and each and

15   every purported cause of action contained therein, fails to state facts sufficient to
16
     constitute a cause of action against this answering Defendant.
17

18   AS A SECOND, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
19
                     THIS ANSWERING DEFENDANT ALLEGES:
20

21
           3.     That at all times herein relevant the plaintiffs failed to use due,

22   adequate, reasonable or any care for their own safety and well-being and that said
23
     failure proximately resulted in all, or some portion, of the injuries or damages
24

25   alleged to have been suffered by Plaintiffs and that Plaintiffs are thereby barred
26
     and precluded from recovering all or such portion of said damages to the extent
27

28
     that Plaintiffs were responsible therefor.
                                                  23
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 24 of 32 Page ID #:547



1     AS A THIRD, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
2
                     THIS ANSWERING DEFENDANT ALLEGES:
3

4          4.     That at the time and place of the incident described in the Fourth
5
     Amended Complaint on file herein, and prior thereto, plaintiffs voluntarily and
6

7
     knowingly assumed the risk of injury and/or damage, if any, and by reason thereof,

8    plaintiffs are barred from any recovery herein.
9
     AS A FOURTH, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
10

11                   THIS ANSWERING DEFENDANT ALLEGES:
12
           5.     That if the allegations contained in the Fourth Amended Complaint
13

14
     are true, and the plaintiffs were injured and/or damaged as alleged, this answering

15   defendant alleges that said injuries and/or damages, if any, the whole or part
16
     thereof, were and are the proximate and direct result of the recklessness,
17

18   carelessness and negligence of the plaintiffs, persons, individuals, entities, other
19
     than this answering defendant, and, in the event that this answering defendant is
20

21
     found to be liable to the plaintiffs herein in any manner whatsoever, or at all, this

22   answering defendant prays for leave of Court to compare their negligence with the
23
     negligence of such other plaintiffs, persons, individuals and entities whose conduct
24

25   may, wholly or in part, have contributed to whatever injuries and/or damages said
26
     plaintiffs sustained and to require that any judgment rendered herein in favor of
27

28
                                               24
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 25 of 32 Page ID #:548



1    plaintiffs and against this answering defendant be in an amount directly
2
     proportionate to said Defendant and plaintiffs’ individual degrees of fault.
3

4      AS A FIFTH, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
5
                     THIS ANSWERING DEFENDANT ALLEGES:
6

7
           6.     Under and pursuant to the terms of Civil Code §§l43l.l through l435.5,

8    plaintiffs are barred and precluded from recovery against this answering defendant
9
     for any non-economic damages except those allocated to this defendant in direct
10

11   proportion of its percentage of fault, if any such fault or damages there be.
12
       AS A SIXTH, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
13

14
                     THIS ANSWERING DEFENDANT ALLEGES:

15         7.     That the incident and resulting injuries, if any, as alleged in the Fourth
16
     Amended Complaint, were proximately and totally caused by the sole negligence
17

18   of the plaintiffs and but for the aforesaid conduct the incident and alleged injuries
19
     and damages would not have occurred.
20

21
           AS A SEVENTH, SEPARATE, FURTHER AND AFFIRMATIVE

22              DEFENSE,THIS ANSWERING DEFENDANT ALLEGES:
23
           8.     If any injuries alleged were caused by negligence, this defendant
24

25   requests that negligence of all persons or parties in a degree to which such
26
     negligence contributed to the alleged incident, or the nature and extent of the
27

28
     injuries actually sustained be determined by the trier of fact.
                                               25
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 26 of 32 Page ID #:549



1          AS AN EIGHTH, SEPARATE, FURTHER AND AFFIRMATIVE
2
                 DEFENSE,THIS ANSWERING DEFENDANT ALLEGES:
3

4          9.     That the incident and resulting injuries and damages, if any, as alleged
5
     in the Fourth Amended Complaint, were solely and proximately caused and
6

7
     contributed to by the negligence and carelessness of the plaintiff in that plaintiffs

8    failed to exercise ordinary care and caution for their safety that an ordinary prudent
9
     person would have exercised under the same similar circumstances.
10

11    AS A NINTH, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
12
                     THIS ANSWERING DEFENDANT ALLEGES:
13

14
           10.    The Plaintiffs delayed in notifying UNITED AIRLINES, INC., of the

15   alleged incident and, as a result, Plaintiffs are guilty of Laches which bars them
16
     from any recovery herein.
17

18    AS A TENTH, SEPARATE, FURTHER AND AFFIRMATIVE DEFENSE,
19
                     THIS ANSWERING DEFENDANT ALLEGES:
20

21
           11.    The acts and omissions of this answering Defendant, if any, as

22   alleged in Plaintiffs’ Fourth Amended Complaint, were not an actual or proximate
23
     cause of the loss, damage, or injury, if any, for which Plaintiffs seek recovery.
24

25       AS AN ELEVENTH, SEPARATE, FURTHER AND AFFIRMATIVE
26
                DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
27

28
                                               26
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 27 of 32 Page ID #:550



1             12.   The Fourth Amended Complaint fails to state sufficient facts for
2
     recovery of reasonable attorney’s fees and the prayer for reasonable attorney’s fees
3

4    is irrelevant, false and improper matter which is not drawn or filed in conformity
5
     with the laws of this State.
6

7
              AS A TWELFTH, SEPARATE, FURTHER AND AFFIRMATIVE

8               DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
9
              13.   That the claims and damages alleged by Plaintiffs are preempted by
10

11   the Airline Deregulation Act of 1978 and the Federal Aviation Act of 1958 and, as
12
     a result thereof, Plaintiffs are barred from any recovery herein.
13

14
         AS A THIRTEENTH, SEPARATE, FURTHER AND AFFIRMATIVE

15              DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
16
              14.   The Fourth Amended Complaint fails to state sufficient facts for
17

18   recovery of treble damages and the prayer for treble damages is irrelevant, false
19
     and improper matter which is not drawn or filed in conformity with the laws of this
20

21
     State.

22      AS A FOURTEENTH, SEPARATE, FURTHER AND AFFIRMATIVE
23
                DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
24

25            15.   The Fourth Amended Complaint fails to state sufficient facts for
26
     recovery of punitive damages and the prayer for punitive and exemplary damages
27

28
                                               27
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 28 of 32 Page ID #:551



1    is irrelevant, false and improper matter which is not drawn or filed in conformity
2
     with the laws of this State.
3

4         AS A FIFTEENTH, SEPARATE, FURTHER AND AFFIRMATIVE
5
               DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
6

7
           16.    The alleged acts of this answering Defendant were not willful,

8    outrageous, extreme, intentional, or reckless and Plaintiffs did not suffer severe
9
     emotional distress as a result of this answering Defendant’s alleged acts.
10

11        AS A SIXTEENTH, SEPARATE, FURTHER AND AFFIRMATIVE
12
               DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:
13

14
           17.    Plaintiffs’ claims for punitive damages, treble damages and violation

15   of the Unruh Act are barred in whole or in part, because Plaintiffs has not alleged,
16
     and cannot allege, facts demonstrating that this answering Defendant’s conduct
17

18   was willful, intentional, or reckless and this answering Defendant is not liable.
19
        AS A SEVENTEENTH, SEPARATE, FURTHER AND AFFIRMATIVE
20

21
                 DEFENSE, THIS ANSWERING DEFENDANT ALLEGES:

22         18.    This answering Defendant presently has insufficient knowledge and
23
     information upon which to form a belief as to whether they may have additional,
24

25   and as yet unstated, affirmative defenses available. As such, this answering
26
     Defendant reserves the right to assert additional affirmative defenses in the event
27

28
     discovery reveals facts which render them appropriate.
                                               28
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 29 of 32 Page ID #:552



1          WHEREFORE, this answering defendant prays for judgment as follows:
2
           l.     That plaintiffs take nothing by way of their Fourth Amended
3

4    Complaint;
5
           2.     For costs of suit incurred; and
6

7
           3.     For such other and further relief as the Court may deem just and

8    proper.
9
                              DEMAND FOR JURY TRIAL
10

11         Defendant, UNITED AIRLINES, INC., hereby demands Trial by jury.
12
     DATED: September 7, 2021        WORTHE HANSON & WORTHE
13

14

15                                   By: /s/ Todd Worthe
                                     TODD C. WORTHE
16                                   MACKENZIE C. FOELLMER
17                                   Attorneys for Defendant, UNITED AIRLINES,
                                     INC.
18

19

20

21

22

23

24

25

26

27

28
                                               29
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 30 of 32 Page ID #:553



1                                                   PROOF OF SERVICE
2
     STATE OF CALIFORNIA)
3                       )ss
     COUNTY OF ORANGE )
4
             I am employed in the County of Orange, State of California. I am over the age of 18 and
5
     not a party to the within action. My business address is 1851 East First Street, Ste. 860, Santa
6    Ana, California 92705.

7            On September 7, 2021, I served the foregoing document described as: ANSWER TO
8    THIRD AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY
     to all interested parties in said action by:
9

10
     ☐      BY FACSIMILE TRANSMISSION from FAX No. (714)285-9700 to the FAX
     number(s) listed below. The facsimile machine I used complied with Rule 2003(3) and no error
11   was report by the machine. Fax Number(s):
12

13
     ☐       BY PERSONAL SERVICE as follows: I caused such envelope to be delivered by hand to
     the offices of the addressee.
14

15   ☐      BY ELECTRONIC SERVICE at the electronic mail address stated on the attached
     Service List
16

17   ☒       BY THE COURT’S E.C.F. SYSTEM; and
18
     ☐       BY MAIL as follows:
                            placing ☐ the original ☐ a true copy thereof in a sealed envelope
19
                     ☐
20                   addressed as stated on the ATTACHED MAILING LIST.
21                   ☐      I deposited such envelope in the mail at Santa Ana, California. The
                     envelope was mailed with postage thereon fully prepaid.
22           ☐       I am "readily familiar" with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with U.S. postal service
23
     on that same day with postage thereon fully prepaid at Santa Ana, California in the ordinary
24   course of business. I am aware that on motion of party served, service is presumed invalid if
     postal cancellation date or postage meter date is more than one (1) day after date of deposit for
25   mailing in affidavit.
26
     ☐      BY OVERNIGHT DELIVERY (FEDERAL EXPRESS): I deposited such an envelope in
27   a box or other facility regularly maintained by express service carrier, or delivered to an
     authorized courier or driver authorized by the express service carrier to receive documents in an
28
                                                      30
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 31 of 32 Page ID #:554



1    envelope or package designated by the express service carrier with delivery fees paid or provided
     for, addressed to the person on whom it is to be served as indicated on the attached Service List,
2
     at the office address as last given by that person on any document filed in the case and served o
3    the party making service.

4    ☐      STATE - I declare under penalty of perjury under the laws of the State of California that
5
            the above is true and correct.

6
     ☒      FEDERAL - I declare that I am employed in the office of a member of the
7    bar of this court at whose direction the service was made.
8
            Executed on September 7, 2021, at Santa Ana, California.
9
                                                             /S/ Gina M. Fisher
10

11                                                               GINA M. FISHER

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     31
Case 2:20-cv-05554-RSWL-AGR Document 36 Filed 09/07/21 Page 32 of 32 Page ID #:555



1                                  SERVICE LIST
2
                  John Doe 1; John Doe 2 v. United Airlines Inc., et al.
                    USDC CASE NO. 2:20-cv-05554-RSWL-AGR
3                          [LASC Case No. 20STCV18888]
4

5    Darren D. Darwish, Esq.
     The Darwish Law Firm, APC
6
     11400 West Olympic Blvd., Suite 200
7    Los Angeles, CA 90064
     darren@darwishfirm.com
8
     (424) 369-5353 Office
9    ATTORNEY FOR PLAINTIFFS, JOHN DOE 1 AND JOHN DOE 2
10

11   Benjamin A. Azizian, Esq.
     Azizian Law, P.C.
12   145 South Spring Street, Suite 850
13   Los Angeles, CA 90012
     (888) 914-6670 Office
14   (888) 914-8322 Facsimile
15
     benji@azizianlaw.com
     ATTORNEY FOR PLAINTIFFS, JOHN DOE 1 and JOHN DOE 2
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            32
